



Exhibit 10.36


REVISED MARKET RESTRICTED STOCK UNIT AGREEMENT




THIS REVISED MARKET RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made
effective as of the grant date set forth below by and between SYNOVUS FINANCIAL
CORP., a Georgia corporation (the “Corporation”), and ___________________
(“Executive”).


WHEREAS, Executive has been awarded Market Restricted Stock Units (“MRSUs”)
under the Corporation’s 2013 Omnibus Plan (“Plan”).


NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:


1.    Grant of MRSUs
    
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Executive the opportunity to vest in Market Restricted Stock Unit Awards, which
shall vest and become nonforfeitable as determined in accordance with Section 2
herein (the “MRSUs”). An “MRSU” represents the right to receive one share of
Common Stock.


Executive is hereby granted MRSUs as follows:


Date of Grant:                _____________, 20___


Vesting Period:            Please refer to Section 2 of this Agreement


Target MRSU Award:            _____________


2.    Vesting of MRSUs


(a)    Service Based Vesting Conditions. If Executive remains in the continuous
employ of the Corporation or a Subsidiary of the Corporation through the date(s)
indicated in Column I below (the “Service Date”), the percentage of MRSUs that
will become non-forfeitable (i.e., “vest”) is indicated in Column II below, with
the number of MRSUs eligible to vest as of each Service Date to be determined
using the formula set forth in Section 2(b) below:


(I) (II)
If employment
continues through             then the % of the eligible        
(Service Date) MRSUs which vest is




____________, 20__                ___%


[or]


____________, 20__                ___%


[or]


____________, 20__                ___%


[or]


____________, 20__                ___%


[or]







--------------------------------------------------------------------------------





____________, 20__                ___%




Such vesting will occur (to the extent indicated in Column (II) above and in
Section 2(b) below) at the close of business on Service Date indicated in Column
(I) above. Any MRSUs which are not vested on the date of Executive’s termination
of employment will be forfeited to the Corporation, unless the Compensation
Committee in its sole and exclusive discretion determines otherwise.


(b)    Total Shareholder Return Multiplier and Risk Based Modifier. The number
of MRSUs eligible to vest as of each Service Date shall be calculated as follows
as determined and approved by the Committee: the Target MRSU Award shall be
multiplied by the percentage set forth opposite each Service Date in Section
2(a) above, and the result shall be multiplied by the Total Shareholder Return
Multiplier as defined herein. For purposes of this Agreement, the term “Total
Shareholder Return Multiplier” shall be defined as: (a) the average of the
closing price of a Share on the New York Stock Exchange for the last 20 market
trading days immediately preceding each Vesting Date, minus (b) the average of
the closing price of a Share on the New York Stock Exchange for the last 20
market trading days immediately preceding the date which is exactly one year
prior to each Vesting Date (or, with respect to the initial Vesting Date, the
average of the closing price of a Share on the New York Stock Exchange for the
last 20 market trading days immediately preceding the Grant Date) plus (c) the
amount of dividends paid by the Corporation on a Share during the one-year
period ending on each Vesting Date, with the resulting amount of (a) minus (b)
plus (c) being divided by (d) the average of the closing price of a Share on the
New York Stock Exchange for the last 20 market trading days immediately
preceding the date which is exactly one year prior to each Vesting Date (or,
with respect to the initial Vesting Date, the average of the closing price of a
Share on the New York Stock Exchange for the last 20 market trading days
immediately preceding the Grant Date), plus one-hundred percent (100%);
provided, however, that the minimum Total Shareholder Return Multiplier shall be
seventy-five percent (75%) and the maximum Total Shareholder Return Multiplier
shall be one-hundred and twenty five percent (125%). Notwithstanding the Total
Shareholder Return Multiplier, the Committee, in its sole and exclusive
discretion, may reduce the amount of MRSUs which would otherwise vest based upon
the Total Shareholder Return Multiplier if the Committee believes that risks
were not properly assessed during the applicable vesting period. Reductions will
be considered in the event the Corporation or a Subsidiary experiences a
material loss during the Performance Period, the Corporation fails to comply
with risk management policies or properly address risk concerns, or regulatory
capital falls below regulatory requirements.




(c)    Effect of Voluntary or Involuntary Termination or Termination for Cause
or Suicide. If Executive’s employment with the Corporation and its Subsidiaries
is terminated: (i) by Executive voluntarily or (ii) by the Corporation or a
Subsidiary involuntarily or for Cause or (iii) by Executive’s death due to
suicide before all MRSUs vest pursuant to the provisions of paragraphs 2(a) and
2(b) above, then any MRSUs which are not vested at the time of such termination
will be forfeited to the Corporation on the date of such termination, unless the
Compensation Committee in its sole and exclusive discretion determines
otherwise.


(d)    Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any MRSUs which
are not vested at the time of such termination will become vested automatically
as set forth in Section 2(g) below.


(e)    Effect of [Retirement or] Leave of Absence. [If Executive’s employment
with the Corporation and its Subsidiaries is terminated by reason of Executive’s
retirement after attainment of [age __ and __ years of Service] [age __, then
any MRSUs which are not vested at the time of such retirement will vest as set
forth in Section 2(g) below.] A leave of absence which is approved in writing by
the Compensation Committee with specific reference to this Agreement will not be
considered a termination of Executive’s employment with the Corporation and its
Subsidiaries for purposes of this Section 2 or any other provision of this
Agreement.


(f)    Change of Control. In the event of a Change of Control (as defined in the
Plan), the MRSUs will vest immediately upon such Change of Control as provided
in the Plan and as set forth in Section 2(g) below; provided, however, that in
the event the MRSUs are assumed by the surviving entity in a Change of Control
or are equitably converted or substituted in connection with a Change of
Control, the vesting of the MRSUs shall not be accelerated unless the
Executive’s employment is terminated within two years following the effective
date of such Change of Control either by the surviving entity without Cause or
by the Executive for Good Reason. For purposes of this Agreement, “Cause” shall
mean: (i) the willful and continued failure of Executive perform substantially
his or her duties with the Corporation or one of its affiliates after a written
demand for substantial performance is delivered to Executive by an officer of
the Corporation which specifically identifies the manner in which Executive has
not substantially performed his or her duties, after which





--------------------------------------------------------------------------------





Executive shall have a reasonable amount of time to remedy such failure to
substantially perform his or her duties; or (ii) the willful engaging by
Executive in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Corporation. For purposes of this Agreement, “Good
Reason” shall mean: (i) a material adverse reduction in the Executive’s
position, duties or responsibilities, excluding a change in the position or
level of officer to whom the Executive reports or a change that is part of a
policy, program, or arrangement applicable to peer executives (including peer
executives of any successor to the Corporation; (ii) the Corporation’s requiring
the Executive to be based at any office or location more than 35 miles from the
location where Executive was employed on the effective date of the Change of
Control Date or the date which is 120 days prior to the effective date of the
Change of Control; or (iii) a material reduction in Executive’s annual base
salary, target annual bonus opportunity, or participation in employee benefit
plans, as such salary, bonus and plans were in effect on either the effective
date of the Change of Control or the date which is 120 days prior to the
effective date of the Change of Control (if such earlier date is selected by
Executive) unless such reduction is part of a policy, program, or arrangement
applicable to peer executives (including peer executives to any successor to
Corporation).


(g)    Vesting of MRSUs. Any MRSUs which vest pursuant to the provisions of
Sections 2(d) through 2(f) [shall be calculated by multiplying the percentage of
the MRSUs which have not previously vested by the Target MRSU Award without
using the Total Shareholder Return Multiplier set forth in Section 2(b)][shall
be deemed to satisfy the Service-Based Vesting Conditions in Section 2(a) above,
and will paid to the Executive in accordance with the performance formula set
forth in Section 2(b) above]. Any MRSUs which vest pursuant to the preceding
provisions of this Section 2 will not thereafter be forfeited.


3.    Conversion of MRSUs and Issuance of Shares


Upon vesting of the MRSUs, one Share of the Corporation’s Common Stock shall be
issued for each MRSU that vests on such vesting date in accordance with Section
2, subject to the terms and conditions of this Agreement and the Plan.


4.    Transfer of MRSUs


Unless otherwise permitted by the Committee, the MRSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.


5.    Status of Executive


The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the MRSUs unless
such MRSUs have vested, and shares underlying the MRSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the MRSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.


6.    Dividend Equivalents


The MRSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the actual number of MRSUs which vest
in accordance with the provisions of Section 2 above (including deemed
reinvested additional shares attributable to the MRSUs determined pursuant to
this paragraph) were actually outstanding. These dividend equivalents will be
deemed to be reinvested in additional shares of the Corporation’s Common Stock
determined by dividing the deemed cash dividend amount by the Fair Market Value
(as defined in the Plan) of a Share of the Corporation’s Common Stock on the
applicable dividend payment date. Such credited amounts will be added to the
MRSUs and will vest or be forfeited in accordance with Section 2 based on the
vesting or forfeiture of the initial MRSUs to which they are attributable. In
addition, the MRSUs will be credited with any dividends or distributions that
are paid in shares of the Corporation’s Common Stock represented by the MRSUs
and will otherwise be adjusted by the Committee for other capital or corporate
events as provided for in the Plan.


7.    General Provisions


(a)    Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without





--------------------------------------------------------------------------------





limiting the generality of the foregoing, any determination as to whether an
event has occurred or failed to occur which causes the MRSUs to be forfeited
pursuant to the terms and conditions set forth in this Agreement, will be made
in the good faith but absolute discretion of the Compensation Committee. By
accepting the transfer of MRSUs, Executive irrevocably consents and agrees to
the terms and conditions set forth in this Agreement and to all actions,
decisions and determinations to be taken or made by the Compensation Committee
in good faith pursuant to the terms and conditions set forth in this Agreement.


(b)    Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of MRSUs or the lapse of restrictions on MRSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on
MRSUs not to lapse.


(c)    Rights Not Assignable or Transferable. No rights under this Agreement
will be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.


(d)    Terms and Conditions Binding. The terms and conditions set forth in the
Plan and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Fidelity and its
successors and assigns.


(e)    No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of MRSUs which may result under this Agreement if Executive’s
employment is so terminated.


(f)    No Liability for Good Faith Business Acts or Omissions. Executive
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the MRSUs
from vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of MRSUs that may result, directly or indirectly,
from any such action or omission.


(g)    Recapitalization. In the event that Executive receives, with respect to
MRSUs, any securities or other property (other than cash dividends) as a result
of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Fidelity and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “MRSUs.”


(h)    Appointment of Agent. By accepting the transfer of MRSUs, Executive
irrevocably nominates, constitutes, and appoints Fidelity as Executive’s agent
for purposes of surrendering or transferring the MRSUs to the Corporation upon
any forfeiture required or authorized by this Agreement. This power is intended
as a power coupled with an interest and will survive Executive’s death. In
addition, it is intended as a durable power and will survive Executive’s
disability.


(i)    Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.


(j)    Titles. The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.







--------------------------------------------------------------------------------





(k)    Clawback Policy. Pursuant to Article 20 of the Plan, the MRSUs are
subject to any compensation recoupment policy adopted by the Corporation and are
also subject to recovery under any applicable law, government regulation or
stock exchange listing requirement.


(l)    Plan Governs. The MRSUs are being transferred to Executive pursuant to
and subject to the Plan, a copy of which is available upon request to the
Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.


(m)    Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.


(n)    Amendment; Modification; Wavier. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.


(o)    Governing Law. The validity, interpretation, performance and enforcement
of the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.


The Corporation has issued the MRSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the MRSUs.


IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.






                            







